Mr. Justice Bailey
delivered the opinion of the court.
Plaintiff in error, plaintiff below, The Interstate Trust Company, brought this action to restrain defendant, as county treasurer of Montezuma County, from accepting and giving receipts for the general county, state and school taxes levied against lands in The Montezuma Valley Irrigation District, without at the same time requiring the payment *526of The Montezuma Valley Irrigation District taxes. The defendant interposed a demurrer to the complaint, which was sustained. Plaintiff elected to stand upon its complaint and a judgment of dismissal followed. Plaintiff brings the cause here for review.
The case of Interstate Trust Company v. Montezuma Valley Irr. Dist., et al., decided by this court at this term, determines that irrigation district assessments are special taxes levied for local improvements only. A refusal, therefore, of the County Treasurer to accept general state, county and school taxes unless and until the taxpayer had also paid his irrigation district assessments in our opinion finds no support either in reason or law, statutory or otherwise. The judgment of the trial court is right and should be affirmed.
Judgment affirmed.
Decision en bane.